Title: From Thomas Jefferson to George Bird, 16 April 1781
From: Jefferson, Thomas
To: Bird, George



Sir
Richmond April 16th. 1781.

Your favor of the 12th. instant has come to hand. Mr. Brown [John Browne] has orders on the Commissioners of the specific Tax for all the grain they shall receive. I should suppose that in strictness he could not be authorized to receive it but from them. However as it may be a mutual advantage to the People and Public to feed Beeves for the Army at the Planters farms it would seem best to accomodate this point to him, relying that he or his Agents will pay due Attention to prevent the public from Impositions and to redress them where they take place. I am &c,

T. J.

